Citation Nr: 0017212	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  99-06 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the right oropharynx, soft palate, and tonsil, 
claimed as a residual of Agent Orange exposure in service.

2.   Entitlement to service connection for a right leg 
disorder, claimed as the residuals of a right leg fracture.  



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel






INTRODUCTION

The veteran's active military service extended from December 
1964 to November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied service 
connection for the disabilities claimed by the veteran.  

The Board notes that the veteran has pursued this appeal 
without the assistance of a representative.  While the 
veteran is free to proceed in this manner, the Board simply 
reminds him that assistance, and representation, is available 
from any number of accredited veterans' service 
organizations.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran had active military service in the Republic 
of Vietnam during the Vietnam era.

3.  The service medical records do not show any diagnosis of 
squamous cell carcinoma disease during service or within the 
first year after service.  

4.  The service medical records do not show any evidence of a 
right leg injury or right leg fracture during service.  

5.  The competent medical evidence of record reveals a 
current diagnosis of squamous cell carcinoma of the right 
oropharynx, soft palate, and tonsil.

6.  There is no medical opinion, or other competent evidence, 
linking squamous cell carcinoma of the right oropharynx, soft 
palate, and tonsil to the veteran's active military service 
or to Agent Orange exposure during service.  

7.  There is no competent medical evidence of any current 
right leg disability.  


CONCLUSIONS OF LAW

1.  The veteran has not presented a well grounded claim for 
service connection for squamous cell carcinoma of the right 
oropharynx, soft palate, and tonsil, secondary to Agent 
Orange exposure in service, and therefore there is no 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. §§ 101(16), 1110, 1116, 
5107(a) (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 
3.307(a)(6), 3.309(e) (1999).  

2.  The appellant has not presented a well grounded claim for 
service connection for a right leg disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 5107(a) (West 1991); 38 C.F.R. § 3.303(b) 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

Malignant tumors, cancer, may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 1991); 
38 C.F.R. §§ 3.307, 3.309 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

II.  Right Leg

The veteran claims that he fractured his right leg during 
service in 1964.  The veteran's service medical records 
appear to be complete.  They contain entrance and separation 
examination reports along with treatment records.  Service 
treatment records reveal that the veteran suffered an injury 
to his left leg and knee in June 1966.  However, there is 
absolutely no evidence that the veteran fractured, or 
otherwise injured, his right leg during service.  On the 
November 1966 separation examination report the veteran's 
lower extremities were "normal" with no abnormalities noted 
by the examining physician.  

The veteran has also not submitted any evidence of any 
current right leg disability.  In fact, the only mention of 
this claim is on his VA Form 21-526, where he simply 
indicated "right leg fracture 1964."  He has not indicated 
any medical evidence which would show that he has a current 
right leg disability or which would relate any such 
disability to military service.

Simply put, the veteran has not met any of the elements 
required for the claim for service connection for a right leg 
disorder to be well grounded.  See Caluza, 7 Vet. App. at 
506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). 

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).


III.  Squamous Cell Carcinoma of the Right Oropharynx, Soft 
Palate, and Tonsil

As noted above, the law provides that "a person who submits 
a claim for benefits under a law administered by the 
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a) (West 1991).  The three elements of a "well 
grounded" claim are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1999).

In the case of an Agent Orange related claim, when a veteran 
served in the Republic of Vietnam during the Vietnam era, 
competent medical evidence of the existence of a current 
presumptive disease within the presumptive period of time for 
service connection is sufficient to render the claim for 
service connection for the presumptive disease well grounded.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  Put another 
way, "where 38 U.S.C. § 1116 and 38 C.F.R. §§ 3.307(d) and 
3.309(e) are satisfied, the requirements for evidence of both 
service incurrence and causal nexus are satisfied."  Darby 
v. Brown, 10 Vet. App. 243, 246 (1997); Brock v. Brown, 10 
Vet. App. 155, 162 (1997). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999). 

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; Hodgkin's disease; multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (1999).

The governing regulations also provide that a "veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 and has a disease listed at 
Sec. 3.309(e) shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 C.F.R. 
§ 3.307(a)(6)(iii) (1999) (emphasis added).  VA regulations 
define that "service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) 
(1999).

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (1999) are also not satisfied, then the veteran's 
claim shall fail.  338 U.S.C.A. § 1113 (West 1991 & Supp. 
1997); 38 C.F.R. § 3.307(d), (1999). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for:  hepatobiliary cancers; 
nasal and/or nasopharyngeal cancer; bone cancer; breast 
cancer; female reproductive cancers; urinary bladder cancer; 
renal cancer; testicular cancer; leukemia; abnormal sperm 
parameters and infertility; motor/coordination dysfunction; 
chronic peripheral nervous system disorders; metabolic and 
digestive disorders (other than diabetes mellitus); immune 
system disorders; circulatory disorders; respiratory 
disorders (other than certain respiratory cancers); skin 
cancer; cognitive and neuropsychiatric effects; 
gastrointestinal tumors; brain tumors; and, any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 64 Fed.Reg. 59232 (1999).

In this case the veteran avers that he developed right 
oropharynx, soft palate, and tonsil, as a result of exposure 
to Agent Orange in service.  The veteran's service medical 
records do not reveal any complaints, or diagnosis, of 
cancer.  The veteran submitted private medical evidence dated 
August and October 1998.  This evidence reveals that the 
veteran was first diagnosed with squamous cell carcinoma of 
the right oropharynx, soft palate, and tonsil at this time.  
The veteran has submitted no other evidence to support his 
claim.  

Squamous cell carcinoma is not one of the disorders 
enumerated in 38 C.F.R. § 3.309(e) (1999).  While the 
veteran's discharge papers, DD 214, reveal that he served in 
the Republic of Vietnam during the Vietnam era, he does not 
have one of the enumerated diseases.  As such he is not 
presumed to have been exposed during this period of service.  
38 C.F.R. § 3.307(a)(6)(iii) (1999) ; McCartt v. West, 12 
Vet. App. 164 (1999).  Also since squamous cell carcinoma is 
not one of the diseases which warrant presumptive service 
connection on the basis of exposure to Agent Orange, his 
claim cannot be well grounded on this basis.  38 C.F.R. 
§§ 3.307(a)(6)(iii), 3.309(e), (1999); See Caluza, 7 Vet. 
App. at 506, McCartt v. West, 12 Vet. App. 164 (1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation. 38 U.S.C.A. § 1110, 
1131 (West 1991); see Degmetich v. Brown, 104 F. 3d 1328 
(1997) (holding that Secretary's and Court's interpretation 
of sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  However, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) has held that where 
the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to set forth a well-grounded claim.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

Again we note that in the present case the veteran submitted 
private medical evidence dated August and October 1998.  This 
evidence reveals that the veteran was first diagnosed with 
squamous cell carcinoma of the right oropharynx, soft palate, 
and tonsil at this time.  The evidence submitted by the 
veteran does not in anyway relate this current squamous cell 
carcinoma to his military service or to Agent Orange exposure 
during service.  Also, we note that the veteran is not 
presumed to have been exposed to Agent Orange and he has also 
submitted no evidence to support this assertion.  With no 
evidence of Agent Orange exposure and no medical evidence of 
a link between his current squamous cell carcinoma and 
service, the veteran does not meet the second and third 
elements required for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 50; Dean v. Brown, 8 Vet. App. 449, 
455 (1995); Slater v. Brown, 9 Vet. App. 240 (1996).

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).



IV.  Conclusion

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claims are well grounded, they must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Absent the submission and establishment of a well-grounded 
claim, the Court holds that the Secretary cannot undertake to 
assist a veteran in developing facts pertinent to his or her 
claim.  Morton v. West, 12 Vet. App. 477 (1999).

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).






	(CONTINUED ON NEXT PAGE)



ORDER

Because it is not well-grounded, the veteran's claim for 
service connection for squamous cell carcinoma of the right 
oropharynx, soft palate, and tonsil, secondary to Agent 
Orange exposure in service is denied.

Because it is not well-grounded, the veteran's claim for 
service connection for a right leg disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

